                          IN THE UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF ARKANSAS
                                  TEXARKANA DIVISION

REGINALD RICHARDSON                                                                        PLAINTIFF

v.                                       Civil No. 4:19-cv-04095

TRI-STATE IRON and METAL CO.                                                            DEFENDANT

                                               ORDER

        Before the Court is Plaintiff's Motion for Leave to Proceed In Forma Pauperis ("IFP") and

Motion for Service. ECF No. 4. Plaintiff is a prisoner in the Arkansas Department of Corrections

and has filed a civil suit and seeks to proceed In Forma Pauperis pursuant to 28 U.S.C. § 1915.

Plaintiff has made the showing required by § 1915(a), and accordingly, the IFP application is

GRANTED.

        Plaintiff is obligated to pay the filing fee of $400.00 for this action, 28 U.S.C. § 1915(b)(1),

and he is obligated to make monthly payments in the amount of twenty percent (20%) of the

preceding months income credited to his prison trust account, 28 U.S.C. 1915(b)(2). The Director

of the Arkansas Department of Corrections is required to send to the Clerk of the Court payments

from Plaintiff's trust account each time the amount exceeds $10.00, until the filing fee is paid in full.

        The Court also GRANTS Plaintiff's Motion for Service.

        This Court directs the U.S. Marshal to serve a copy of the Complaint filed on August 19,

2019 (ECF No. 1) and a copy of this order on Defendant by serving Defendant at the follow address:

        Tri-State Iron and Metal Co.
        1725 East 19th
        Texarkana, Arkansas 71854

without prepayment of fees and costs or security thereof. Defendant is ordered to answer within

twenty-one (21) days from the date of service.

        The Clerk is directed to prepare and issue a summons and a USM 285.
IT IS SO ORDERED this 20th day of August 2019.

                                            /s/  Barry A. Bryant
                                            HON. BARRY A. BRYANT
                                            U. S. MAGISTRATE JUDGE
